Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-21 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim should recite the full abbreviation the first time it is used.  The claim recites “HART network” and should recite “Highway Addressable Remote Transducer (HART) network”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims are indefinite because the case where there is no shared function is incomplete.  The step where there is no shared function does not perform the steps of displaying and reconfiguring.
A possible remedy would be to use claims as follows:
“registering all activatable safety functions of each communication interface;
when at least one shared safety function is present,
ascertaining at least one shared safety function, which is activatable in each of the communication interfaces;
displaying the at least one shared safety function and selecting at least one displayed, shared safety function;
reconfiguring each of the communication interfaces, wherein currently set safety functions are replaced by the at least one selected, shared safety function; and
when no shared safety function is present, reconfiguring each of the
communication interfaces so that no safety function is activated.”

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "in the case of a negative evaluation ".  There is insufficient antecedent basis for this limitation in claim 11 of a case of negative evaluation, there is only “no shared safety function was ascertained”


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 contains the trademark/trade name HART.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a HART network and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11, 12, 13, 15, 16, 17, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt (2016/0330222) in view of Jin (2009/0271709).

Regarding claim 11, Brandt teaches 
a method for preventing impermissible access to software applications implemented in field devices, wherein the field devices are integrated in a communication network of automation technology and wherein each software application exchanges information within the communication network via at least one communication interface, comprising: (Brandt, [0050] Referring now to FIG. 2, a system 200 illustrates various automation security tools in accordance with an aspect of the disclosed subject matter. One or more automation assets 220 communicate and cooperate with various network devices 224 across a network 230. … The network 230 includes public networks such as the Internet, Intranets, and automation networks such as Control and Information Protocol (CIP) networks, including DeviceNet and ControlNet. Other networks 230 include Ethernet, DH/DH+, Remote I/O, Fieldbus, Modbus, Profibus, wireless networks, serial protocols, and so forth. In addition to the automation assets 220, the network devices 224 include various possibilities (hardware and/or software components).)
registering currently activated, safety- and/or functional characteristic based, safety functions of each of the communication interfaces of the software applications; (Brandt, [0038] The validation tools are operative in the automation security network, wherein the tools perform security checking and/or auditing functions, for example, to determine if security components are in place and/or in suitable working order.)
registering all activatable safety functions of each communication interface; (Brandt, [0092] In addition to monitoring communication-related activity for the controller 1220 and devices 1218 and 
ascertaining at least one shared safety function, which is activatable in each of the communication interfaces; (Brandt, [0055] The Security Analysis Method noted above, and security analyzer 400, can also be modeled on a risk-based/cost-based approach, if desired. A suitable level of protection can be determined to facilitate integrity, privacy, and/or availability of assets based on risk and/or cost. For example, the strength of recommended security parameters, policies, and procedures can be increased if lower security risks are desired, even though such measures are associated with higher implementation costs and/or maintenance costs.)
displaying the (Brandt, [0053] The GUI 330 includes a display 334 having one or more display objects (not shown) including such aspects as configurable icons, buttons, sliders, input boxes, selection options, menus, tabs and so forth having multiple configurable dimensions, shapes, colors, text, data and sounds to facilitate operations with the security analysis tool 300.) at least one shared safety function and selecting at least one displayed, shared safety function; (Brandt, [0059] As can be appreciated, a plurality of such recommendations can be provided. In one or more embodiments, each recommendation can include an indication of a relative implementation cost associated therewith

reconfiguring each of the communication interfaces, wherein currently set safety functions are replaced by the at least one selected, shared safety function; and (Brandt, [0060] In another aspect, the configuration data can be sent or deployed to devices via the schema 500 and loaded to cause automatic configurations. At 524, an applications procedure element can be provided having associated procedure data. Such data can include the types of security applications to load, any security adjustments or settings relating to the applications, application status information to verify, and procedures for correctly operating respective security applications to mitigate potential attacks or threats. )
Brandt does not teach when no shared safety function was ascertained, reconfiguring.
However Jin teaches when no shared safety function was ascertained, reconfiguring each of the communication interfaces so that no safety function is activated (Jin, [0049] Accordingly, in an environment where character input is not performed, wireless LAN association of a wireless LAN terminal with APs in which security has been set is prevented because security key input is impossible.)  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Jin’s network safety functions with Brandt’s network safety functions because doing so improves network setup (Jin, [0018] According to an aspect of the present invention, there is provided a wireless LAN setting method comprising: scanning associable wireless LAN devices so as to search for information about wireless LAN devices that support wireless security setup; and providing user interface information associated with wireless LAN setup of the wireless LAN devices according to found information about the wireless LAN devices that support the wireless security setup.)

Regarding claim 12, Brandt and Jin teach
the method as claimed in claim 11, further comprising: 
evaluating the communication network, wherein, in the case of a negative evaluation, repeating the method from the step of selecting at least one displayed, shared safety function (Jin, [0056] FIG. 6 is a flowchart of a method of making a list of wireless LAN networks which have not enabled a security protocol, according to an embodiment of the present invention.)

Regarding claim 13, Brandt and Jin teach
the method as claimed in claim 11, further comprising: 
modeling and visualizing a flow of information of the mutually communicating software applications, wherein the pertinent communication interfaces and their activatable safety functions are illustrated (Brandt, [0059] In another aspect, the topology data 514 can be in the form of symbols or 

Regarding claim 15, Brandt and Jin teach
the method as claimed in claim 13, wherein the selecting of at least one shared safety function occurs via the visualizing of the flow of information (Brandt, At 514, a topologies element can be provided. This can include information on how to interconnect various devices and networks to achieve desired or recommended security goals (e.g., PLC connects to router, router connects to factory server and protected gateway . . . ). In another aspect, the topology data 514 can be in the form of symbols or codes that are employed to construct topology or network maps/displays via a visual or other type application.  [0071] If a security issue or problem is detected by the assessment component 720, standards component 724, and/or learning/analyzer component 728, the validation analyzer 700 can trigger an automated action component 750, whereby one or more automated security actions can be initiated.  … .As illustrated, the validation analyzer 700 can be configured and interacted with via a user interface 780 having similar input and output functionality as described above with respect to the user interface depicted in FIG. 3.)

Regarding claim 16, Brandt and Jin teach
executing the method after an addition or removal of a software application (Brandt, [0067] The validation tools described herein can also be adapted to automatically correct security problems (e.g., automatically adjust security parameters on network devices or automation equipment to conform to a recommended security standard, install new security components, remove suspicious components, and so forth). )


the method as claimed in claim 11, further comprising: executing the method after each updating of any one of the software applications (Brandt, [0067] The validation tools described herein can also be adapted to automatically correct security problems (e.g., automatically adjust security parameters on network devices or automation equipment to conform to a recommended security standard, install new security components, remove suspicious components, and so forth).)

Claim 18 is a system claim for the method claim 11 and is rejected for the same reasons as claim 11.

Regarding claim 19, Brandt and Jin teach
the communication network as claimed in claim 18, wherein the communication network is a wireless network (Brandt, [0120] Embodiments, systems, and components described herein, as well as industrial control systems and industrial automation environments in which various aspects set forth in the subject specification can be carried out, can include computer or network components such as servers, clients, programmable logic controllers (PLCs), communications modules, mobile computers, wireless components, control components and so forth which are capable of interacting across a network.)

Regarding claim 21, Brandt and Jin teach 
the communication network as claimed in claim 18, wherein the communication network is a wired network based on a fieldbus protocol of automation technology (Brandt, [0050] Referring now to FIG. 2, a system 200 illustrates various automation security tools in accordance with an aspect of the disclosed subject matter. One or more automation assets 220 communicate and cooperate with various Fieldbus, Modbus, Profibus, wireless networks, serial protocols, and so forth.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt (2016/0330222) in view of Jin (2009/0271709) in view of Zhao (2013/0179554).

Regarding claim 14, Brandt and Jin teach
safety functions settable in each of the communication interfaces (Jin, [0045]. The wireless LAN control unit 340 generates a network information management table in which the attribute information about the APs are written. The network information management table includes information that indicates the existence or non-existence of SSIDs, security keys, and WPSs of APs)
Brandt does not teach
graying out the activatable safety functions in the visualization that do not belong to the shared safety functions settable in each of the communication interfaces. 
However Zhao teaches graying out the activatable … functions in the visualization that do not belong (Zhao, [0061] When the electronic device is used by a user, the processor may detect according to a selection of the user or automatically whether an installed application is capable of running in the current network state or memory state, and display the application which can not run with a gray or transparent icon.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhao’s teaching of display applications not capable of running with Brandt’s network validation tool because doing so improves user experience (Zhao, [0004] 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt (2016/0330222) in view of Jin (2009/0271709) in view of Nixon (2004/0103165).

Regarding claim 20, Brandt does not teach 
the communication network as claimed in claim 19, wherein the communication network is a wireless HART network.  
However Nixon teaches the communication network is a wireless HART network (Nixon, [0028] Of course, other types of smart field devices and communication protocols could be used instead. For example, the smart field devices 42-46 could instead be Profibus or HART compliant devices that communicate via the data bus 48 using the well known Profibus and HART communication protocols. Additional I/O devices (similar or identical to the I/O device 50) may be coupled to the controller 32 to enable additional groups of smart field devices, which may be Fieldbus devices, HART devices, etc., to communicate with the controller 32.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Nixon’s HART network control services with Brandt’s network validation services because doing so improves network coverage to include devices that may be remotely located (Brandt, [0006] Although these information technology systems may be physically located within or near a plant, in some cases a few, or possibly all, of these systems may be remotely located with respect to the plant and may communicate with the plant using the Internet or any other 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Falk (2013/0305062) teaches protecting field devices.
Kilian (2010/0153736) teaches special functionalities in field devices.
Bliss (2017/0126841) discloses configuring devices in an industrial device network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494